Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oba et al. (U.S. PG-Publication # 2005/0165953), in view of Lopes et al. (U.S. Patent #9591676), and in view of Ramanath et al. (U.S. PG-Publication # 2016/0150427).



          Consider claims 1, 8 and 14, Oba et al. clearly disclose a first network device comprising a processor to: 
          establish a plurality of links associating between the first network device and a second network device, the plurality of links corresponding to a plurality of virtual local area networks (VLANs) that a plurality of client devices associated with the first network device belong to (par. 6 (A VLAN is a network of computers that behave as if they are connected to the same wire even though they actually may be physically located on different segments of a LAN. VLANs can be configured through software rather than hardware, which makes them extremely flexible), fig. 4, par. 73 (FIG. 4, there are four VLANs configured in the network. The Access VLAN 401 is used as the access network for the client node 103. The Serving VLANs 402-404 are VLANs that are used as the serving networks. Connectivity to the Serving VLANs is made only through IPSec tunnels established between the client node 103 and access routers AR1 and AR2 (the access routers may be virtual routers where the VLANS are configured in the same physical network))); 
When a client node is connected to a VLAN through a wired Ethernet connection, the mapping between the Ethernet port of the client node and the VLAN is statically configured in most cases……SSID also is used for dynamically selecting a VLAN by creating a static mapping between SSID and VLAN, so that stations that are associated with an access point by specifying a particular SSID are connected to a particular VLAN mapped to that SSID)); 
          However, Oba et al. do not specifically disclose forwarding data received from a particular client device among the plurality of client devices in a particular VLAN of the plurality of VLANs to the second network device via a particular link corresponding to the particular VLAN based on the mapping.
          In the same field of endeavor, Lopes et al. clearly show:                   
          forward data received from a particular client device among the plurality of client devices in a particular VLAN of the plurality of VLANs to the second network device via a particular link corresponding to the particular VLAN based on the mapping (fig. 9, col. 34, lines 26-37 (MAP 1 952 broadcasts SSID 1 for VLAN 1 and provides a communication link to user (or client) devices that wish to participate in VLAN 1…..MAP 3 956 broadcasts SSID 2 for VLAN 2 and provides a communication link to user (or client) devices that wish to participate in VLAN 2. MAP 3 956, in turn, communicates with VLAN 2 via FAP 3 946 and the NC 932. Similarly, MAP Y 958 broadcasts SSID X for VLAN X and provides a communication link to user (or client) devices that wish to participate in VLAN X. MAP Y 958, in turn, communicates with VLAN X via FAP Y 948 and the NC 932)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a first network device, as taught by Oba, and show forwarding data received from a particular client device among the plurality of client devices in a particular VLAN of the plurality of VLANs to the second network device via a particular link corresponding to the particular VLAN based on the mapping, as taught by Lopes, so that the network can be managed more efficiently.
          However, Oba and Lopes do not specifically disclose the first network device emulates the particular client device when forwarding the data.
          In the same field of endeavor, Ramanath et al. clearly show:
          wherein the first network device emulates the particular client device when forwarding the data (fig. 2, par. 19 (device emulation module 210 may be configured to enable each of a plurality of emulated client devices (e.g., represented by emulated devices 228 in FIG. 2) to establish a wireless connection with one or more of wireless access points 108-114)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a first network device, as taught by Oba, and show forwarding data received from a particular client device among the plurality of client devices in a particular VLAN of the plurality of VLANs to the second network device via a particular link corresponding to the particular VLAN based on the mapping, as taught by Lopes, and show the first network device emulates the particular client device when forwarding the data, as taught by Ramanath, so that the network can be managed more efficiently.





          Consider claim 2, and as applied to claim 1 above,
                          claim 9, and as applied to claim 8 above, 
Oba et al. clearly disclose a first network device, wherein the processor is further to: 
          select the corresponding one of the plurality of links by looking up the mapping, in response to receiving the data from the client device in the particular VLAN (par. 6 (SSID also is used for dynamically selecting a VLAN by creating a static mapping between SSID and VLAN, so that stations that are associated with an access point by specifying a particular SSID are connected to a particular VLAN mapped to that SSID)). 



          Consider claim 3, and as applied to claim 1 above,
                          claim 10, and as applied to claim 8 above, 
Oba et al. clearly disclose a first network device, wherein the processor is further to: 
          determine the VLAN that the client device corresponding to the data belongs to, by looking up the mapping, in response to receiving the data from the second network device via a particular link of the plurality of links (par. 6 (When a client node is connected to a VLAN through a wired Ethernet connection, the mapping between the Ethernet port of the client node and the VLAN is statically configured in most cases……SSID also is used for dynamically selecting a VLAN by creating a static mapping between SSID and VLAN, so that stations that are associated with an access point by specifying a particular SSID are connected to a particular VLAN mapped to that SSID)). 



          Consider claim 4, and as applied to claim 1 above,
                          claim 11, and as applied to claim 8 above,
                          claim 15, and as applied to claim 14 above, 
Oba et al. clearly disclose the device as described.
          However, Oba et al. do not specifically disclose receiving service set identifiers (SSIDs) corresponding to the plurality of VLANs from the second network device. 
          In the same field of endeavor, Lopes et al. clearly show:                   
          receive service set identifiers (SSIDs) corresponding to the plurality of VLANs from the second network device (col. 34, lines 26-37 (MAP 1 952 broadcasts SSID 1 for VLAN 1 and provides a communication link to user (or client) devices that wish to participate in VLAN 1…..MAP 3 956 broadcasts SSID 2 for VLAN 2 and provides a communication link to user (or client) devices that wish to participate in VLAN 2. MAP 3 956, in turn, communicates with VLAN 2 via FAP 3 946 and the NC 932. Similarly, MAP Y 958 broadcasts SSID X for VLAN X and provides a communication link to user (or client) devices that wish to participate in VLAN X. MAP Y 958, in turn, communicates with VLAN X via FAP Y 948 and the NC 932)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a first network device, as taught by Oba, and show receiving service set identifiers (SSIDs) corresponding to the plurality of VLANs from the second network device, as taught by Lopes, so that the network can be managed more efficiently.



          Consider claim 5, and as applied to claim 1 above,
                          claim 12, and as applied to claim 8 above,
Oba et al. clearly disclose the device as described.
          However, Oba et al. do not specifically disclose establishing a link associating between the first network device and the second network device and corresponding to the VLAN that the first network device belongs to. 
          In the same field of endeavor, Lopes et al. clearly show:                   
          establish a link associating between the first network device and the second network device and corresponding to the VLAN that the first network device belongs to (col. 34, lines 26-37 (MAP 1 952 broadcasts SSID 1 for VLAN 1 and provides a communication link to user (or client) devices that wish to participate in VLAN 1…..MAP 3 956 broadcasts SSID 2 for VLAN 2 and provides a communication link to user (or client) devices that wish to participate in VLAN 2. MAP 3 956, in turn, communicates with VLAN 2 via FAP 3 946 and the NC 932. Similarly, MAP Y 958 broadcasts SSID X for VLAN X and provides a communication link to user (or client) devices that wish to participate in VLAN X. MAP Y 958, in turn, communicates with VLAN X via FAP Y 948 and the NC 932)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a first network device, as taught by Oba, and show establisingh a link associating between the first network device and the second network device and corresponding to the VLAN that the first network device belongs to, as taught by Lopes, so that the network can be managed more efficiently.



          Consider claim 6, and as applied to claim 5 above,
                          claim 13, and as applied to claim 8 above,
Oba et al. clearly disclose a first network device, wherein the processor is further to: 
          receive an IP address assigned for the first network device from the second network device via the link corresponding to the VLAN that the first network device belongs to (par. 40 (serving network information may be advertised to clients by using the Router Discovery mechanism of IPv4 or IPv6. A client node needs to configure an IP address to obtain serving network information using Router Discovery), pars. 41-43). 



          Consider claim 7, and as applied to claim 1 above, Oba et al. clearly disclose a
first network device, wherein the network device comprises an access point (AP), and the neighbor network device comprises another AP (fig. 6 (Virtual AP1/virtual AP2/virtual AP3), par. 76 (If an AP supports both a secure access mechanism as strong as IPSec (or IEEE 802.11i) and dynamic VLAN functionality (i.e. the ability to handle multiple VLANs), it is possible to directly (virtually) connect the AP to the Serving VLANs where a distinct SSID is associated with each Serving VLAN as shown in FIG. 6. Client node 103 uses the present invention through a wired Ethernet connection 601 to connect to the Serving VLANs 1-3, while wireless client node 104 (which supports IEEE 802.11i) can connect directly to a Serving VLAN through a wireless connection 602 to Virtual AP 3)). 


                                       Response to Amendment


            Applicant's arguments filed on 10/12/2021, with respect to claim 1, on pages 5-6 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Oba does not teach or suggest “the first network device emulates the particular client device when forwarding the data”. The Examiner has modified the response with a new reference which provides “the first network device emulates the particular client device when forwarding the data”. See the above rejections of claim 1, for the relevant interpretation and citations found in Ramanath, disclosing the new limitation.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
January 4, 2022